Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-14-2003

Laverdure v. Montgomery
Precedential or Non-Precedential: Precedential

Docket 02-2773




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Laverdure v. Montgomery" (2003). 2003 Decisions. Paper 587.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/587


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                   PRECEDENTIAL

                                              Filed April 14, 2003

            UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT


                            No. 02-2773


                      KELLY LAVERDURE,
                                              Appellant
                                  v.
                 COUNTY OF MONTGOMERY;
                   MICHAEL D. MARINO

        Appeal from the United States District Court
          for the Eastern District of Pennsylvania
             (D.C. Civil Action No. 01-cv-02542)
        District Judge: Honorable Harvey Bartle, III

                   Argued: January 23, 2003
          Before: NYGAARD, AMBRO and LOURIE,*
                      Circuit Judges

                  (Opinion filed: April 2, 2003)
                          Joseph A. O’Keefe, Esquire (Argued)
                          O’Keefe & Sher
                          15019 Kutztown Road
                          Kutztown, PA 19530




* Honorable Alan D. Lourie, United States Circuit Judge for the Federal
Circuit, sitting by designation.
                              2


                     John V. Ryan, Esquire
                     2071 Tulpehocken Road
                     Wyomissing, PA
                        Attorneys for Appellant
                     Joseph J. Santarone, Jr., Esquire
                     John J. Hare, Esquire (Argued)
                     Marshall, Dennehey, Warner
                     Coleman & Goggin
                     One Montgomery Plaza, 10th Floor
                     Norristown, PA 19401
                        Attorneys for Appellee


           ORDER AMENDING SLIP OPINION

AMBRO, Circuit Judge:
  It is now ordered that the published Opinion in the above
case filed April 2, 2003, be amended as follows:
   On page 2, line 6 of the caption following the name
“Joseph J Santarone, Jr., Esquire”, delete “(Argued)”, and
insert “(Argued)” instead on the following line immediately
after the name “John J. Hare, Esquire”.
                                  By the Court,
                                  /s/ Thomas L. Ambro
                                  Circuit Judge
Dated: April 14, 2003

A True Copy:
        Teste:

                  Clerk of the United States Court of Appeals
                              for the Third Circuit